DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, Claims 1 – 15; claims 16 – 21 have been withdrawn in the reply filed on 04/27/2021 is acknowledged.
EXAMINER’S AMENDMENT
3.	This application is in condition for allowance except for the presence of claims 16 – 21 directed to an invention non-elected with traverse in the reply filed on 04/27/2021. 
Accordingly, Claims 16 – 21 are cancelled.
Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Information Disclosure Statement
4.	The IDS filed on 07/09/2012 has been considered.
Allowable Subject Matter
5.	Claims 1 – 15 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: Claims 1 – 15 are allowable over the prior art of record because the prior art, particularly, Uzoh et al (US 2016/0079169 A1) and Dimaano et al (US 2018/0114749 A1) or Hurwitz et al. (US 2015/0294896) discloses the claimed invention:  substrate (102) comprising organic dielectric 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG K TRAN whose telephone number is (571)272-1797.  The examiner can normally be reached on 7.00AM - 5.00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/LONG K TRAN/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        July 17, 2021